DETAILED ACTION
This office action is responsive to the amendment and request for continued examination filed October 18, 2021. By that amendment, claims 1, 11, and 20 were amended. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021, has been entered.
 Response to Arguments
Regarding the priority statement – examiner notes that an inadvertent typographical error was made in the prior office action at section 3, and apologizes for the error. The phrase “priority is not proper” should have properly read “priority is now proper”. The priority is correct in this application at this time. 
The outstanding objection to claim 1 was overcome by the amendment of October 18, 2021. 
The outstanding rejections of claims 1-10 and 20 under 35 USC 112(b) were overcome by the amendments of the claims of October 18, 2021. Examiner confirms 
The outstanding rejection under 35 USC 102(a)(1) in view of Chin was overcome by the amendment of October 18, 2021. All arguments related thereto are now considered moot. All arguments related to the prior rejection under 35 USC 103 in view of Chin and Paltzer are moot in view of the amendment. New rejections under 35 USC 103 are presented, herein, necessitated by the amendment of October 18, 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin.
Examiner initially wishes to discuss the locking feature of Chin, in relation to the amended claim. Chin is demonstrated having two lobes 126a/b such that the device includes a 90 degree (quarter-turn) locking mechanism. Examiner takes the position that the device would function equally whether it had any number of lobes (one, to provide a half-turn locking mechanism; three, to provide a 1/6th turn locking mechanism; or more). The only difference between these mechanisms is the amount of rotation 
Applicant’s own disclosure is reviewed in search of criticality of the 180 degree limitation now added to the claims. There is no reason for the 180 degree rotation provided by the originally presented specification, and certainly no reason that such is any improvement, or non-obvious variant as compared to a 90 degree rotation, as provided by Chin. 
Regarding claims 1-3 and 6-8, Chin teaches an inserter 120 as at figs. 7-10B for implanting a spinal implant 100 as at figs. 14-16. The inserter includes
an outer shaft 130 comprising a central bore (shaft 120 inserted therethrough as in fig. 7) and one or more insertion tangs 135 at a distal end thereof; 
an inner shaft 121 running through the central bore of the outer shaft 130, the inner shaft comprising a rotational lock 125 at a distal end thereof, the rotational lock including a key 126a/b that is shaped and sized to be capable of fitting into a keyed insertion slot 118a/b of the spinal implant 100; and 
a thumbwheel 122 capable of translating and rotating the inner shaft 120, thereby locking or unlocking the spinal implant 100 to the inserter (see figs. 14-16 demonstrating rotation and translating 120 to lock the implant 100 to the inserter 120), 
wherein the inserter 120 is capable of inserting the spinal implant 100, in a locked configuration (e.g. fig. 16), with the one or more insertion tangs facing an inferior or a superior direction (depending on how the surgeon holds the implant or how the implant structures are arranged; 
wherein in an unlocked configuration the key 126a/b is in a first position; and 

Examiner takes the position that there is no reason that a thumb (or a thumb and finger) cannot be used to rotate 122. In absence of any other structure of the claimed thumbwheel, there is no reason that 122 cannot be considered a thumbwheel. 
	Chin fails to teach the first and second positions being rotated 180 degrees relative to one another. Rather, Chin teaches the positions being 90 degrees of rotation relative to one another. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to selection of any small number of protrusions 126a/b on the inner shaft – e.g. 1, 2, 3, etc.  Doing so would have been a matter of selection between a finite number of identified, predictable solutions with a reasonable expectation of success. Selection of a single protrusion would have arrived at the claimed 180 degree locking mechanism, and would have been an obvious modification to the Chin device in view of old and well known locking mechanisms, such as bayonet connections, which are functionally equivalent regardless of the number of lugs therein. Such would have required modification of the tip design, and modification of the L-shaped opening 131 at the proximal end in order to facilitate the new amount of required rotation. One would have made the modification in order to improve ergonomics of the device in order to make more clear to the surgeon which position the locking mechanism is in. 

Regarding claims 4 and 5, the keys 126a/b are each in half-moon shape and are asymmetric about at least one axis as in fig. 9. 
Regarding claim 10, one of the surfaces of the tangs 135 can be considered “insertion slides”, as claimed. 
Regarding claims 11, 12, 16 and 19, Chin teaches an inserter 120 as at figs. 7-10B for implanting a spinal implant 100, the inserter 120 comprising: 
an outer shaft 130 comprising a central bore (seen receiving 120 in fig. 7) and one or more insertion tangs 135 at a distal end thereof; 
an inner shaft 121 running through the central bore of the outer shaft, the inner shaft comprising a rotational lock 125 at a distal end thereof; and 
a thumbwheel 122 capable of translating and rotating the inner shaft 120, thereby locking or unlocking the spinal implant to the inserter (see figs. 14-16 demonstrating rotation and translating 120 to lock the implant 100 to the inserter 120), 
wherein the rotational lock comprises a key 126a/b that is shaped and sized to fit to be capable of being inserted into a keyed insertion slot 118a/b at a proximal end of the spinal implant 100, and the key 126a/b is asymmetric about at least one axis, 
wherein in an unlocked position, the key 126a/b is in a first position; and 
wherein in a locked configuration, the key 126a/b is in a second position rotated relative to the first position. 


	Chin fails to teach the first and second positions being rotated 180 degrees relative to one another. Rather, Chin teaches the positions being 90 degrees of rotation relative to one another. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to selection of any small number of protrusions 126a/b on the inner shaft – e.g. 1, 2, 3, etc.  Doing so would have been a matter of selection between a finite number of identified, predictable solutions with a reasonable expectation of success. Selection of a single protrusion would have arrived at the claimed 180 degree locking mechanism, and would have been an obvious modification to the Chin device in view of old and well known locking mechanisms, such as bayonet connections, which are functionally equivalent regardless of the number of lugs therein. Such would have required modification of the tip design, and modification of the L-shaped opening 131 at the proximal end in order to facilitate the new amount of required rotation. One would have made the modification in order to improve ergonomics of the device in order to make more clear to the surgeon which position the locking mechanism is in. 
Regarding claim 13, the keys 126a/b are each in half-moon shape and are asymmetric about at least one axis as in fig. 9. 
Regarding claims 14 and 15, the key 126a/b, in the locked configuration, is capable of entering the keyed insertion slot
Regarding claim 18, one of the surfaces of the tangs 135 can be considered “insertion slides”, as claimed. 
Regarding claim 20, Chin teaches an inserter 120 for implanting a spinal implant 100 as at figs. 7-10B, the inserter comprising: Serial No. 16/416,543 June 11, 2021 5/10
an outer shaft 130 comprising a central bore seen receiving shaft 121 and one or more insertion tangs 135 at a distal end thereof; 
an inner shaft 121 running through the central bore of the outer shaft 130, the inner shaft 121 comprising a rotational lock 125 at a distal end thereof; and 
a thumbwheel 122 configured for translating and rotating the inner shaft as in figs. 14-16, thereby locking or unlocking the spinal implant 100 to the inserter 120, 
wherein in an unlocked configuration, the rotational lock 125 is in a first position; 
wherein in a locked configuration, the rotational lock 125 is in a second position rotated relative to the first position; 
wherein, in the locked configuration, the rotational lock 125 prevents movement of the spinal implant 100 in a proximal-to-distal direction and the one or more insertion tangs 135 prevent movement of the spinal implant 100 in a medial-to-lateral direction and a superior-to-inferior direction, and the rotational lock 125 abuts an undercut 113a/b proximate to the keyed insertion slot 118a/b in the spinal implant 100, thereby locking the spinal implant 100 to the inserter 120, and 

Examiner takes the position that there is no reason that a thumb (or a thumb and finger) cannot be used to rotate 122. In absence of any other structure of the claimed thumbwheel, there is no reason that 122 cannot be considered a thumbwheel. 
	Chin fails to teach the first and second positions being rotated 180 degrees relative to one another. Rather, Chin teaches the positions being 90 degrees of rotation relative to one another. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to selection of any small number of protrusions 126a/b on the inner shaft – e.g. 1, 2, 3, etc.  Doing so would have been a matter of selection between a finite number of identified, predictable solutions with a reasonable expectation of success. Selection of a single protrusion would have arrived at the claimed 180 degree locking mechanism, and would have been an obvious modification to the Chin device in view of old and well known locking mechanisms, such as bayonet connections, which are functionally equivalent regardless of the number of lugs therein. Such would have required modification of the tip design, and modification of the L-shaped opening 131 at the proximal end in order to facilitate the new amount of required rotation. One would . 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Paltzer (US 2006/0129238 A1).
Regarding claims 9 and 17, the limitations of claims 1 and 11 are taught by Chin, but Chin does not teach the outer shaft extending proximally from the thumbwheel 122. 
Paltzer teaches a spinal implant inserter structure at fig. 9 with a thumbwheel 270 for rotating an inner shaft 264 and a handle structure 272 on the outer shaft 260. 
	It would have been obvious to form the Chin device with a proximal handle proximal to the wheel 122 in order to permit the surgeon improved handling and rotational stability of the device. There is no reason that impact, which was taught being applied to 122 of Chin, could not be applied to 272 of Paltzer, to drive the implant into the patient in the same fashion. Doing so would have been a matter of design choice in order to improve ergonomics of the Chin device in view of a teaching by Paltzer that such a structure is useful in implantation of a spinal implant into a patient. 
Alternative Rejection
The three independent claims will be treated together in this rejection as the claims are quite similar and all subject matter is readily apparent. All relevant discussion here relates to whether a threaded lock reads on what is now claimed, which examiner believes to be the case, and which equally applies to all three independent claims. All 
Claims 1-3, 5-12, and 14-20 are rejected under 35 USC 103 in view of Paltzer (US 2006/0129238 A1).
Regarding claims 1-3, 5-12, and 14-20, Paltzer teaches an inserter 200 for implanting a spinal implant as at fig. 10. The inserter includes
an outer shaft 260 comprising a central bore 262 and one or more insertion tangs 202 at a distal end thereof; 
an inner shaft 264 running through the central bore 262 of the outer shaft 260, the inner shaft 264 comprising a rotational lock 224 at a distal end thereof (in the form of a threaded end), the rotational lock including a key (threads on 224; no reason that male threads, especially those that interact with a particular female threadform, cannot be considered a key) that is shaped and sized to fit into a keyed insertion slot of the spinal implant 10; and 
a thumbwheel 270 configured for translating and rotating the inner shaft 264 (translating and rotating relative to the implant; threading pulls the implant towards the inserter; translating relative to the shaft [0089]), thereby locking or unlocking the spinal implant 10 to the inserter 200, 
wherein the inserter 200 is configured to insert the spinal implant 10, in a locked configuration, with the one or more insertion tangs 202 facing an inferior or a superior direction, 
wherein, in an unlocked configuration, the key (threads on 224) is in a first position, and 

There is no reason that the Paltzer inserter could not be utilized with an implant which permits coupling of the tangs on inferior/superior faces, thereof; There is no particular reason that the implant 10 could not be inserted with the tangs 202 in inferior/superior direction, then the implant rotated into other positions [0083, 0085]. It is examiner’s position that inferior/super coupling between inserter/implant affects structure of the claimed inserter (the implant being only inferentially referred to in the claims). 
Claims 4 and 13 are rejected under 35 USC 103 in view of Paltzer and Simonton et al. (US 2004/0162616 A1).
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paltzer and Simonton et al. (US 2004/0162616 A1).
Regarding claims 4 and 13, the limitations of claims 3 and 11 are taught by Paltzer, as above. However Paltzer fails to teach the key of the rotational lock being in the shape of a half-moon. Rather, Paltzer teaches the key being a threaded configuration.
Examiner understands the claimed half-moon shaped rotational locking mechanism to be a frictional connection, also known as a camming connection. Examiner is of the position that a half-moon shape is functionally equivalent to many other shapes of cam so long as the receiver for receiving the camming lock is of a functionally correlated shape. 
It is noted that Paltzer teaches various embodiments of rotational lock (e.g. fig. 15, 31). 
	Simonton teaches a trial implant and inserter shaft assembly in which the implant is coupled to the inserter by many different functionally equivalent means: 
Contemplated coupling arrangements between trial body 142 and the insertion instrument include clamping connections, frictional connections, set screw connections, threaded connections, bayonet connections, and ball-detent connections, for example. [0078], [0095]
	It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a frictional lock of any shape, one known shape of frictional lock being half-moon shaped. One would have done so as a matter of selection between 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.